Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 1 of 12 PageID: 6601



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



  DVL, INC. and DVL KEARNY HOLDINGS,               Civil Action No. 2:17-cv-04261 (KM) (JBC)
  LLC,

                 Plaintiffs,                               Document filed electronically

         v.
                                                       DEFENDANT CONGOLEUM
  CONGOLEUM CORPORATION and BATH                   CORPORATION’S AMENDED ANSWER
  IRON WORKS CORPORATION,                               TO BATH IRON WORKS
                                                      CORPORATION’S AMENDED
                 Defendants.                                CROSSCLAIMS


        Defendant Congoleum Corporation (hereinafter, “Congoleum”), by and through its

 counsel, Gibbons P.C., by way of answer to the Crossclaims of Defendant Bath Iron Works

 Corporation (“BIW”), says:

                                          Introduction

        1.      Denied.

        2.      Admitted.

        3.      Congoleum is without sufficient knowledge or information to admit or deny the

 first sentence of Paragraph 3 and leaves BIW to its proofs; Congoleum denies the remaining

 allegations in Paragraph 3.

        4.      Congoleum admits the first sentence of Paragraph 4 and denies the remaining

 allegations in Paragraph 4.

        5.      Denied.

        6.      Denied.




                                                                             2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 2 of 12 PageID: 6602



        7.      The allegations in Paragraph 7 constitute legal conclusions to which no response

 is required, and Congoleum therefore neither admits nor denies same. Congoleum denies that it

 is the real party-in-interest and denies that it is otherwise liable to BIW for indemnification

 and/or contribution relating to the alleged environmental condition on the Kearny Property or the

 60-Acre Property.

                                               Parties

        8.      Congoleum is without knowledge or information sufficient to admit or deny the

 allegations of Paragraph 8 and therefore leaves BIW to its proofs.

        9.      Denied, except that Congoleum admits that it is a Delaware corporation that

 maintains an office in Mercerville, New Jersey.

                                      Jurisdiction and Venue

        10.     The allegations in Paragraph 10 constitute legal conclusions to which no response

 is required, and Congoleum therefore neither admits nor denies same.

        11.     The allegations in Paragraph 11 constitute legal conclusions to which no response

 is required, and Congoleum therefore neither admits nor denies same.

                                        Factual Background

        12.     Denied.

        13.     Denied.

        14.     Congoleum denies the first sentence of Paragraph 14 and is without knowledge or

 information sufficient to admit or deny the remainder of the allegations in Paragraph 14 and

 leaves BIW to its proofs.

        15.     Denied.

        16.     Denied.



                                                                                            Page 2 of 12
                                                                                  2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 3 of 12 PageID: 6603



        17.     To the extent that the allegations of Paragraph 17 seek to paraphrase or characterize

 the contents of the 1986 Merger Agreement, the document speaks for itself and Congoleum denies

 the allegations as they are inconsistent with that document.

        18.     To the extent that the allegations of Paragraph 18 seek to paraphrase or characterize

 the contents of the 1986 Merger Agreement, the document speaks for itself and Congoleum denies

 the allegations to the extent that they are inconsistent with that document.

        19.     To the extent that the allegations of Paragraph 19 seek to paraphrase or characterize

 the contents of the 1986 Merger Agreement, the document speaks for itself and Congoleum denies

 the allegations to the extent that they are inconsistent with that document.

        20.     To the extent that the allegations of Paragraph 20 seek to paraphrase or characterize

 the contents of the 1986 Merger Agreement, the document speaks for itself and Congoleum denies

 the allegations to the extent that they are inconsistent with that document.

        21.     Denied.

        22.     Congoleum denies the first sentence of Paragraph 22.            As to the remaining

 allegations in Paragraph 22, to the extent the allegations seek to paraphrase or characterize the

 contents of Mr. Feist’s declaration, the document speaks for itself and Congoleum denies the

 allegations to the extent that they are inconsistent with that document.

        23.     To the extent that the allegations of Paragraph 23 seek to paraphrase or characterize

 the contents of the bankruptcy court’s June 7, 2010 Order, the document speaks for itself and

 Congoleum denies the allegations to the extent that they are inconsistent with that document.

        24.     To the extent that the allegations of Paragraph 24 seek to paraphrase or characterize

 the contents of the Century Settlement, the document speaks for itself and Congoleum denies the

 allegations to the extent that they are inconsistent with that document.



                                                                                            Page 3 of 12
                                                                                  2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 4 of 12 PageID: 6604



           25.   Denied.

           26.   Denied.

           27.   To the extent that the allegations of Paragraph 27 seek to paraphrase or characterize

 the contents of Congoleum’s Responses to BIW’s Requests for Admission, specifically

 Congoleum’s Response to Request for Admission #6, the document speaks for itself, and

 Congoleum denies any allegation inconsistent with its Responses to BIW’s Requests for

 Admission. By way of further response, Congoleum states that BIW misstates Congoleum’s

 response to Request for Admission #6, which stated that “in light of its ongoing review of the

 relevant and applicable corporate history, Congoleum presently lacks knowledge or information

 sufficient to admit or deny this request and therefore denies same.”

           28.   To the extent that Paragraph 28 purports to allege facts in DVL’s complaint, no

 response is required, and Congoleum leaves BIW to its proofs.

           29.   Congoleum admits that it filed a third-party complaint against BIW on October 6,

 2017 and denies the remaining allegations in Paragraph 29 as the third-party complaint speaks for

 itself.

           30.   Congoleum admits that DVL filed an amended complaint on October 26, 2017 and

 denies the remaining allegations in Paragraph 30.

           31.   Admit.

           32.   Denied.

           33.   Congoleum denies the first sentence of Paragraph 33 and is without knowledge or

 information sufficient to admit or deny the remainder of the allegations in Paragraph 33 and leaves

 BIW to its proofs.




                                                                                            Page 4 of 12
                                                                                  2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 5 of 12 PageID: 6605



        34.     Congoleum admits that BIW filed a third-party complaint against Congoleum in

 the Occidental Lawsuit on September 24, 2019 and denies the remaining allegations in Paragraph

 34.

       CLAIM 1: BREACH OF CONTRACT – DUTY TO DEFEND AND INDEMNIFY

        35.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 34 as if set forth at length herein.

        36.     The allegations contained in Paragraph 36 constitute legal conclusions to which

 no response is required, and Congoleum therefore neither admits nor denies same and leaves

 BIW to its proofs.

        37.     Denied.

        38.     The allegations contained in Paragraph 38 constitute legal conclusions to which

 no response is required, and Congoleum leaves BIW to its proofs. To the extent that the

 allegations of Paragraph 38 seek to paraphrase or characterize the contents of the 1986 Merger

 Agreement, the document speaks for itself and Congoleum denies the allegations to the extent

 that they are inconsistent with that document.

        39.     Denied.

        40.     Denied.

        41.     Denied.

       CLAIM 2: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        42.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 41 as if set forth at length herein.




                                                                                        Page 5 of 12
                                                                              2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 6 of 12 PageID: 6606



        43.      The allegations contained in Paragraph 43 constitute legal conclusions to which

 no response is required, and Congoleum therefore neither admits nor denies same and leaves

 BIW to its proofs.

        44.     Denied.

        45.     Denied.

        46.     Denied.

        47.     Denied.

                       CLAIM 3: COMMON LAW INDEMNIFICATION

        48.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 47 as if set forth at length herein.

        49.     Denied.

        50.     Denied.

        51.     To the extent that Paragraph 51 purports to allege facts in DVL’s complaint, no

 response is required, and Congoleum leaves BIW to its proofs.

        52.     Denied.

        53.     Denied.

                        CLAIM 4: CONTRIBUTION UNDER CERCLA

        54.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 53 as if set forth at length herein.

        55.     The allegations contained in Paragraph 55 constitute legal conclusions to which

 no response is required.

        56.     The allegations contained in Paragraph 56 constitute legal conclusions to which

 no response is required.



                                                                                        Page 6 of 12
                                                                              2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 7 of 12 PageID: 6607



        57.     The allegations contained in Paragraph 57 constitute legal conclusions to which

 no response is required.

        58.     To the extent that Paragraph 58 purports to allege facts in DVL’s complaint, no

 response is required, and Congoleum leaves BIW to its proofs.

        59.     Denied.

        60.     The allegations contained in Paragraph 60 constitute legal conclusions to which

 no response is required, and Congoleum leaves BIW to its proofs.

        61.     Denied.

        62.     The allegations contained in Paragraph 62 constitute legal conclusions to which

 no response is required, and Congoleum leaves BIW to its proofs.

        63.     Denied.

                CLAIM 5: DECLARATORY JUDGMENT UNDER CERCLA

        64.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 63 as if set forth at length herein.

        65.     The allegations contained in Paragraph 65 constitute legal conclusions to which

 no response is required, and Congoleum leaves BIW to its proofs.

        66.     Denied.

  CLAIM 6: CONTRIBUTION UNDER THE NEW JERSEY SPILL COMPENSATION
                         AND CONTROL ACT

        67.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 66 as if set forth at length herein.

        68.     Denied.

        69.     The allegations contained in Paragraph 69 constitute legal conclusions to which

 no response is required.


                                                                                        Page 7 of 12
                                                                              2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 8 of 12 PageID: 6608



        70.     Denied.

        71.     Denied.

        72.     Denied.

        73.     Denied.

        74.     Denied.

   CLAIM 7: CONTRIBUTION UNDER THE NEW JERSEY JOINT TORTFEASTERS
                         CONTRIBUTION LAW

        75.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 74 as if set forth at length herein.

        76.     Denied.

        77.     The allegations contained in Paragraph 77 constitute legal conclusions to which

 no response is required.

        78.     Denied.

        79.     Denied.

        80.     Denied.

       CLAIM 8: CONTRIBUTION UNDER THE NEW JERSEY COMPARATIVE
                           NEGLIGENCE ACT

        81.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 80 as if set forth at length herein.

        82.     Denied.

        83.     The allegations contained in Paragraph 83 constitute legal conclusions to which

 no response is required.

        84.     Denied.

        85.     Denied.



                                                                                        Page 8 of 12
                                                                              2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 9 of 12 PageID: 6609



        86.     Denied.

               CLAIM 9: CONTRIBUTION UNDER UNJUST ENRICHMENT

        87.     Congoleum repeats and incorporates its responses to the allegations of Paragraphs

 1 through 86 as if set forth at length herein.

        88.     Denied.

        89.     Denied.

        90.     Denied.

        91.     Denied.

        92.     Denied.



        WHEREFORE, Congoleum demands judgement in its favor as follows:

                a)      Dismissal of BIW’s Crossclaims in full and with prejudice;

                b)      For reasonable attorneys’ fees and costs; and

                c)      Any other relief the Court may deem equitable and just.




                                                                                        Page 9 of 12
                                                                              2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 10 of 12 PageID: 6610



                                 AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

                                   (Failure to State a Claim)

        BIW’s Crossclaims fail to state claims upon which relief may be granted and therefore

 should be dismissed.

                             SECOND AFFIRMATIVE DEFENSE

                                     (Compliance with Law)

        Congoleum complied with all applicable rules and regulations.

                              THIRD AFFIRMATIVE DEFENSE

                                (Improperly Named Defendant)

        Congoleum is not a proper defendant in any action alleging violation of the laws referenced

 in the Complaint and therefore, the Complaint in this action must be dismissed.

                            FOURTH AFFIRMATIVE DEFENSE

                                        (Unclean Hands)

        BIW’s claims for relief are barred by the Doctrine of Unclean Hands.

                              FIFTH AFFIRMATIVE DEFENSE

                                 (Failure to Mitigate Damages)

        BIW’s claims are barred by reason of their failure to reasonably mitigate their damages.

                              SIXTH AFFIRMATIVE DEFENSE

                                      (Comparative Fault)

        All rights, which BIW herein may have had with respect to the subject matter of this

 litigation, were waived by their own acts and wrongful conduct.




                                                                                       Page 10 of 12
                                                                               2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 11 of 12 PageID: 6611



                            SEVENTH AFFIRMATIVE DEFENSE

                                     (Statute of Limitations)

        BIW’s claims are barred by applicable statutes of limitations, statutes of repose, or other

 applicable limitations.

                             EIGHTH AFFIRMATIVE DEFENSE

                                             (Laches)

        BIW’s claims are barred by the doctrine of laches.

                              NINTH AFFIRMATIVE DEFENSE

                                            (Bad Faith)

        BIW’s claims have been instituted in bad faith and solely for the purpose of seeking an

 unfair and unsubstantiated settlement.

                              TENTH AFFIRMATIVE DEFENSE

                                             (Estoppel)

        BIW should be estopped from bringing the above-captioned matter due to BIW’s own prior

 wrongful, negligent, and inappropriate acts and conduct with regard to the subject matter and,

 accordingly, the Crossclaims against Congoleum in this matter should be dismissed.

                           ELEVENTH AFFIRMATIVE DEFENSE

                                          (Other Defenses)

        Congoleum reserves the right to interpose such other separate defenses as continuing

 investigation discovery may indicate.




                                                                                       Page 11 of 12
                                                                               2769363.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 163 Filed 12/23/19 Page 12 of 12 PageID: 6612




 Dated: December 23, 2019                  By: s/ Camille V. Otero
                                                 Camille V. Otero, Esq.
                                                 Kevin W. Weber, Esq.
                                                 GIBBONS P.C.
                                                 One Gateway Center
                                                 Newark, New Jersey 07102
                                                 Phone: (973) 596-4511
                                                 Fax: (973) 639-8320
                                                 cotero@gibbonslaw.com
                                                 Attorneys for Defendant
                                                 Congoleum Corporation




                                                                        Page 12 of 12
                                                                2769363.1 015278-95487
